Citation Nr: 1822153	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-30 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. A. Prinsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1966 to March 1968.

This matter is before the Board of Veterans' Appeal (Board) on appeal of a December 2013 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the claim for a TDIU.

The Veteran last underwent VA examinations in December 2013 for his hearing loss, tinnitus, diabetes mellitus, bilateral peripheral neuropathy of the lower extremities, and posttraumatic stress disorder (PTSD).  The Board finds the December 2013 VA examinations are stale and therefore not appropriate for evaluative purposes.  For that reason, the Veteran must be afforded a new VA examination to determine the functional and occupational impact of his service connected disabilities.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).   

Additionally, the evidence of record indicates the Veteran receives treatment at a VA facility for his service connected disabilities; however, review of the record reveals the most recent treatment records are from 2014.  Therefore, updated medical treatment records should be obtained.    

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding treatment records from 2014 to present with the claims file to the extent possible.  All records/responses received must be associated with the electronic claims file.  

2.  After all available records have been associated with the claims file, schedule the Veteran for VA examination regarding entitlement to TDIU.  The electronic claims file should be made available to the examiner, and the examiner is requested to review the claims file and indicate that such was accomplished in the examination report.
 
Without regard to age or nonservice connected disabilities, the examiner must identify and address the symptoms of the Veteran's service-connected disabilities of hearing loss, tinnitus, diabetes mellitus, bilateral peripheral neuropathy of the lower extremities, and PTSD and how they functionally impact the Veteran's ability to secure or follow a substantially gainful occupation, consistent with his educational and occupational experience.

A complete rationale should be given for all opinions and conclusions rendered.

3.  Readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
KRISTI L. GUNN  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


